DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
1.       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
ABSTRACT 

The equipment of the invention comprises a toroidal channel-shaped freezing tank 

Claim 17 has been amended and replaced by the following: 
--17. (New)  Equipment with automatic unmolding for popsicle production, comprising a toroidal channel-shaped freezing tank containing coolant liquid, to which a rotating mold holder is superimposed, wherein said mold holder is shaped like a circular crown formed by joining a plurality of sectors affixed to the periphery of a traction disc driven by a stepper motor, said sectors comprising rectangular openings radially arranged wherein the molds engage a lower portions of the molds being immersed in said coolant whose level is that of the threshold of a trough-shaped spillway constituting a lung where the coolant liquid is stored, said spillway being associated with an inner wall of the toroidal channel freezing tank at a bottom of which there is a rigid pipe which is provided with a plurality of radial holes oriented in several angled holes whereby jets of pressure coolant are released under pressure, and by providing a unmolding device comprising a parallelepipedic niche radially oriented within said freezing tank containing a vertically displaceable housing accommodating therein a mold when in a upper position, as well as a horizontal pipe provided with upwardly directed holes through which unmolding hot fluid jets are released against 

Claim 18 has been amended and replaced by the following: 
--18. (New) The equipment according to claim 17, wherein the said toroidal channel has a double wall forming a sandwich where a space between said walls are filled with a rigid thermal insulator.--  

Claim 19 has been amended and replaced by the following: 
the heating tank is routed to said horizontal pipe.--  

Claim 20 has been amended and replaced by the following: 
--20. (New) The equipment according to claim 17, wherein is provided by a second tube in communication with the bottom of said housing, said pipe having its lower end connected to a valve with outlets for a cold tank and for the heating tank.--
  
Claim 21 has been amended and replaced by the following: 
--21. (New) The equipment according to claim 19, wherein is provided by a second tube in communication with the bottom of said housing, said pipe having its lower end connected to a valve with outlets for a cold tank and for the heating tank.--
  
Claim 22 has been amended and replaced by the following: 
--22. (New)  Method for popsicle production in which a plurality of molds are arranged radially in a rotary mold holder supported by rollers in a toroidal channel-shaped freezing tank and which displacement is made intermittently by a stepper motor, said molds being immersed in a freezing fluid within the said tank, wherein said method comprises: (i) pouring, using distributors, an inner wall of said toroidal channel, said agitation being provided by blasting said fluid through angled holes provided in a tubular distributor placed below said molds; iii) unmolding the popsicles in a unmolding device, wherein the unmolding step comprises the following steps: - positioning, by means of the stepper motor, the mold over an unmolding station; - driving a piston to raise a housing, initially at a bottom of the tank, to an upper position, accommodating the mold therein with a pump connected to a heated tank by sending fluid through the pipe and valve into the heated tank; - extract the popsicles by manually removing an extractor to which 
 
Claim 24 has been amended and replaced by the following: 
--24. (New)  The method according to claim 23, wherein said hygroscopic substance is selected from a group comprising alcohol and propylene glycol.--


Allowable Subject Matter
2.         Claims 17-24 are allowed.

Reason for Allowance
3.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the method and equipment with automatic unmolding for popsicle production, comprising a toroidal channel-shaped freezing tank containing coolant liquid, to which a rotating mold holder is superimposed, wherein said mold holder is shaped like a circular crown formed by joining a plurality of sectors affixed to the periphery of a traction disc driven by a stepper motor, said sectors comprising rectangular openings radially arranged wherein the molds engage a lower portions of the molds being immersed in said coolant whose level is that of the threshold of a trough-shaped spillway constituting a lung where the coolant liquid is stored, said spillway being associated with an inner wall of the toroidal channel freezing tank at a bottom of which there is a rigid pipe which is provided with a plurality of radial holes oriented in several angled holes whereby jets of pressure coolant are released under pressure, and by providing a unmolding device comprising a parallelepipedic niche radially oriented within said freezing tank containing a vertically displaceable housing accommodating therein a mold when in a upper position, as well as a horizontal pipe provided with upwardly directed holes through which unmolding hot fluid jets are released against mold cups, said fluid being drained and returned to a heating tank of instant independent claims 17 and 22.
The following references (US 3535889 A) to CURTI CARLO, (US 20150342216 A1) to HENRIKSEN; Alex, (US 3024622 A) to HANS GRAM, (US 2791890 A) to GUDMUND HOYER OLUF, (US 2759434 A) to HENSGEN BERNARD T et al., (US 3468265 A) to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 3763

02/01/2022